Citation Nr: 1419739	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  13-05 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to February 1971.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2011 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2014, the Veteran testified during a Travel Board hearing before the undersigned.  

The Virtual VA paperless claims processing system contains a Travel Board hearing transcript dated in March 2014, a brief from the Veteran's representative dated in April 2014, and VA treatment records dated from November 2011 to June 2012 and from October 2012 to November 2012.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) does not contain any documents at this time.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Due to his service-connected disabilities, the Veteran is unable to obtain or retain substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  In light of the favorable decision herein as to the issue on appeal, the Board finds that any deficiencies in notice were not prejudicial to the Veteran.  

Legal Criteria

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a) (2013).

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).


Factual Background and Analysis

The Veteran contends that he is unemployable as a result of his service-connected disabilities.  Currently, he is in receipt of service connection for posttraumatic stress disorder (PTSD), 50 percent; bilateral hearing loss, 30 percent; tinnitus, 10 percent; chronic laxity, lateral malleolus, left ankle, symptomatic, 10 percent; hemorrhoids, 0 percent; and lichen simplex chronicus of the hands, 0 percent.  His combined evaluation of 70 percent meets the schedular percentage requirements for a TDIU.  

The Board must now consider whether the evidence reflects that the Veteran's service-connected disabilities render him unemployable.  In his March 2014 Travel Board hearing testimony and his lay statements, the Veteran indicated that he has a ninth grade education, and he last worked full-time performing maintenance at a packing plant in 1996.  He reported that although he has worked part-time at a car wash since retiring, he worked under the direct supervision of his daughter-in-law.  He explained that he was not required to interact with other employees or the public, and was only called in when there was a mechanical breakdown.  The Veteran explained that his hours at the car wash were minimal, and he earned an average income of $100.00 per month.  The Veteran reported that he is unable to work a full-time schedule because he is not comfortable working and interacting with others; his hearing loss disability makes it extremely difficult to communicate effectively; when he has difficulty communicating, his mood quickly escalates from frustration to anger; and walking or standing for any length of time causes a great deal of pain in his left ankle.

The Board observes that in August 2011 and November 2012, VA examiners opined that the Veteran is not unemployable as a result of his service-connected disabilities.  The Board finds, however, that these opinions were conclusory, and did not provide any analysis relating to the Veteran's specific circumstances.  Furthermore, the August 2011 opinion did not appear to consider the combined impact of all of the Veteran's service-connected disabilities on his employability.

Given the Veteran's recent marginal employment history, lay statements and credible testimony at his March 2014 Travel Board hearing, the Board finds that the Veteran's service-connected disabilities would likely prevent him from obtaining and maintaining gainful employment.  The Veteran is limited by both his PTSD and his physical disabilities.  The Veteran's PTSD symptoms and hearing loss preclude him from working in an environment requiring ongoing interaction with people.  In addition, his left ankle condition limits him from prolonged standing and walking, and would preclude him from the kind of maintenance employment he had at the packing plant before his retirement in 1996.  The Veteran testified as to how his disabilities affected him during his last period of employment at the car wash, which can only be considered marginal, because it was part-time and the Veteran only worked under the supervision of a family member.  In addition, the Veteran has a ninth grade education and the VA indicated that it is not feasible to provide him with vocational rehabilitation.  Therefore, it is unlikely the Veteran could obtain an office or desk job with his level of education and his current service-connected disabilities.  

Ultimately, the Board finds that the preponderance of the evidence establishes that this Veteran, given his occupational history and educational level, is unable to obtain or retain substantially gainful employment due to his service-connected disabilities.


ORDER

Entitlement to TDIU is granted.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


